 


110 HRES 386 EH: Resolution recognizing the Coast Guard, the Coast Guard Auxiliary, and other boating safety organizations for their efforts to promote National Safe Boating Week
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 386 
In the House of Representatives, U. S.,

May 15, 2007
 
RESOLUTION 
Resolution recognizing the Coast Guard, the Coast Guard Auxiliary, and other boating safety organizations for their efforts to promote National Safe Boating Week 
 
 
Whereas recreational boating is one of our Nation’s most popular pastimes, with an estimated 78,000,000 recreational boaters in the United States and nearly 13,000,000 recreational vessels registered;  
Whereas the number of recreational boating fatalities has declined by more than half since 1970, thanks to the increased use of life jackets, cooperative boating safety education, enforcement efforts between the Coast Guard and State governments, and safer vessels and equipment manufactured in accordance with Coast Guard standards;  
Whereas recreational boating accidents have nevertheless claimed the lives of 697 Americans in 2005, more than half of whose lives could have been saved with the proper use of a personal flotation device;  
Whereas a continued emphasis on accident prevention can reduce recreational boating fatalities still further, and in particular deaths by drowning, which remain the leading cause of recreational boating fatalities; and  
Whereas boating safety organizations, with the support of the Coast Guard and the Coast Guard Auxiliary, have proposed designating the week of May 19 through 25, 2007, as National Safe Boating Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports initiatives for recreational boating safety education and accident prevention to minimize the number of annual recreational boating fatalities;  
(2)recognizes the Coast Guard, the Coast Guard Auxiliary, and other boating safety organizations for their efforts each year during May to highlight the importance of safe recreational boating; and  
(3)supports the goals of National Safe Boating Week.  
 
Lorraine C. Miller,Clerk.
